Filed 10/22/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 180







Nicole C. Beauclair, 		Plaintiff, Appellee, and Cross-Appellant



v.



David J. Vanderveer, 		Defendant, Appellant, and Cross-Appellee







No. 20130115







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Clark J. Bormann (argued) and Sophie Y. Morgan (appeared), P.O. Box 995, Bismarck, N.D. 58502-0995, for plaintiff, appellee, and cross-appellant.



Tyler S. Carlson (argued) and Krista L. Andrews (on brief), P.O. Box 10247, Fargo, N.D. 58106-0247, for defendant, appellant, and cross-appellee.

Beauclair v. Vanderveer

No. 20130115



Per Curiam.

[¶1]	David J. Vanderveer appeals and Nicole C. Beauclair cross-appeals from a divorce judgment distributing the parties’ property under the terms of a premarital agreement.  Vanderveer argues the district court erred in awarding Beauclair the value of her investment account and in awarding her the cash value of her life insurance policy.  These are questions of fact subject to the clearly erroneous standard of review under N.D.R.Civ.P. 52(a).  
See, e.g.
, 
Dieterle v. Dieterle
, 2013 ND 71, ¶ 25, 830 
N.W.2d
 571 (in a short-term marriage the district court may award parties the property each brought into the marriage, and the court’s decision will not be reversed on appeal unless it is clearly erroneous).  Beauclair argues the court erred in failing to rule there was an implied contract between the parties that Vanderveer would reimburse her for her expenditures and in finding Vanderveer’s reimbursement checks to her were issued for no identifiable reason other than the mutual living expenses of the parties.  These are also findings of fact.  
See, e.g.
, 
Lord & Stevens, Inc. v. 3D Printing, Inc.
, 2008 ND 189, ¶ 12, 756 
N.W.2d
 789 (existence of express or implied contract is question for trier of fact).  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner